DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse (but without argument) of Group I, claims 1 - 11, in the reply filed on 10/11/22 is acknowledged. Claims 12 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Specifically, the tile recites a leather material. However, it does not appear that the inventive material is made of leather but is rather a leather-like material that is an artificial leather or synthetic leather or imitation layer since it is made of thermoplastic polyurethane which is made to feel like leather.

The abstract of the disclosure is objected to for the same reason above regarding the title. If Applicant believes that the invention uses real leather, it is asked that Applicant point to the specification where such is found. 
Additionally, TPU should be spelled out the first time it is used in the Abstract. Applicant can put the first TPU in parenthesis (i.e., thermoplastic polyurethane (TPU)) and then use the abbreviation for the remained of the Abstract. 
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
Throughout the specification, it is recited a leather material. However, it does not seem that any leather is used or applied to make the material. The material seems to be a leather-like material that is an artificial/synthetic/imitation leather material.
Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 2 recites “meltblown a TPU” in steps 2 to 4, which is grammatically incorrect. One can meltblow a TPU or a meltblown TPU layer can be placed on…  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
TPU can be put in parenthesis and used on the subsequent claims, but it should be spelled out at first. For examination purposes, it is assumed that TPU is thermoplastic polyurethane.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite a leather material, which is confusing since it seems that  the material is claimed to be made of a woven or nonwoven substrate, a TPU surface layer and a TPU adhesive layer, but no actual leather comprises the material.
The term “feeling” in claims 1 and 5 is a relative term which renders the claim indefinite. The term “feeling” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, what may feel like suede or nubuck or fluffy for one person may not feel the same for another person. The present specification has not provided any guidance or standard for measuring the scope of what objectively “feels” like suede, nubuck and fluffy.
Claim 3 recites the limitation "the average fiber fineness" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 2 depends, does not claim any fibers.
It is unclear what is meant by the “fibers” in claim 3. Is the TPU layer in the form of fibers or are fibers added to the TPU layer?
It is unclear what is meant by “fineness”  of 5-50 microns in claim 3.  Is it the length of the fibers, the width of the fiber? In addition, fineness of a fiber is known in the art to be a ratio between fiber mass and fiber length and thus would not be measured in units of simply microns. Does Applicant mean to claim that fineness is the width of the fiber since a fiber can be either fine/thin or coarse and thus in the claimed units of microns?
Claim 6 recites that the exposing surface is a suede surface or a nubuck surface. However, it is confusing what is meant by it since claim 1 recites that the surface is TPU which is made to have a feeling of suede or nubuck, not that is it actually suede to nubuck. Is an additional layer of real leather added to the material on top of the exposed TPU?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FENG et al (CN 106149397, using machine translation).
FENG discloses (see entire document) an artificial leather material comprising a substrate [as claimed], a thermoplastic adhesive layer over the substrate [as claimed] and thermoplastic surface layers over the adhesive layer [reading on the claimed at least one surface layer having an exposing surface] (abstract, Fig 1, claim 1, [0002], [0017], [0051]-[0053]).
The thermoplastic surface layers are made of TPU (claims 2 and 5) [as claimed]. 
The thermoplastic adhesive layer is made of TPU (claim 8) [as claimed].
The substrate is non-woven fabric or fabric (Claim 9) [as claimed].
The peel strength of the artificial leather material is greater than 4.0 kg/cm2 ([0022], [0068]) [wherein the rejection applies to the overlapping range of the claimed larger than 0.8 kg/cm].
The material has a soft leather feel (abstract, [0022], [0068]) [reading on the claimed feeling of suede or nubuck and the claimed fluffy feeling].  Specifically, FENG’s process is substantially identical the present process, as per withdrawn claim 12, wherein the layers are meltblown by extrusion with a gas and hot-laminated at the claimed temperatures ([0061]-[0067], examples 1-3), and the surface of the TPU layer is processed by a PU dry laminating machine to make surface changes to achieve the soft leather feel ([0077], [0084], [0091]), thus expecting FENG’s leather feeling of suede or nubuck and feeling of fluffiness to be of the same degree as in the present invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al (CN 106149397, using machine translation) in view of HUANG (TW 201128019, using machine translation).
FENG’s disclosure is discussed above and is incorporated herein by reference.
In addition to the rejection above over FENG: 
HUANG discloses (see entire document) an artificial leather material comprising a base web (60), a thermoplastic polyurethane TPU substrate (61) over the base and a thermoplastic surface substrate (64) over the thermoplastic substrate bound together by thermal lamination after which the surface substrate is subjected to a fluffing treatment/texture treatment or the TPU substrate, without the surface substrate, can be lightly ground with a grinding wheel, and subjected to suede treatment to obtain the artificial leather/suede finished product (abstract, figs 2 and 5, claims 3 and 5, [0006]) [0015], [0016], [0019], [0021], [0026]) [wherein HUANG’s light grinding of the surface TPU layer to achieve the suede feeling is substantially identical to the  present process, as per withdrawn claim 16 which claims to grind the TPU surface layer to expose the fluffy feeling of suede.
It would have been obvious to one of ordinary skill in the art to have lightly ground FENG’s TPU surface layer as taught by HUANG since HUANG discloses that lightly grinding the surface layer gives the TPU a suede feel, wherein both refences are concerned with making an artificial leather material made of TPU having surface changes to make it have a soft leather feel or suede feel.

Claims 2 – 3  and 8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al (CN 106149397, using machine translation) alone and/or in view of HUANG (TW 201128019, using machine translation).
FENG’s and HUANG’s disclosures are discussed above and are incorporated herein by reference.
FENG discloses the surface TPU structures sized at 20-300 microns ([0054]) [wherein the rejection applied to the overlapping claimed range of 5-50 microns of claim 3]; FENG discloses that the thickness of the TPU surface layer is 0.45 mm, the thickness of the TPU adhesive is 0.10 and 0.15 mm, and the weight of the non-woven substrate is 300 g/m2 ([0078], [0083]), but is silent regarding the density and content/weight of the adhesive and surface layers. However, barring new and unexpected results, one of ordinary skill in the art  would be motivated to choose a density and weight of the layers to achieve FENG’S stated objective of making a TPU material that feels like soft leather, and have thus arrived at the present  density and content/weight values with reasonable expectation of success.

Claims 2 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al (CN 106149397, using machine translation) alone and/or in view of HUANG (TW 201128019, using machine translation) and in view of GAO (CN 106120361, using the Abstract provided by Applicant).
FENG’s and HUANG’s disclosures are discussed above and are incorporated herein by reference.
In addition to the rejection above over FENG: 
GAO discloses (see entire document) TPU synthetic leather comprising a base fabric, a TPU foaming layer attached to the base layer and a TPU film layer attached to the TPU foaming layer. The density of the foaming layer is 0.3-0.4 g/cm3. GAO discloses that such density is ideal in that the use amount of raw material is greatly reduced while the layer has fine and smooth foam holes and high uniformity (abstract).
It would have been obvious to one of ordinary skill in the art to have used  TPU in FENG’s composition that has GAO’s density since GAO discloses that such density is ideal in that the use amount of raw material is greatly reduced while the layer has fine and smooth foam holes and high uniformity, wherein both references are concerned with making an artificial leather material comprising TPU layers.

Claims  8 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over FENG et al (CN 106149397, using machine translation) alone and/or in view of HUANG (TW 201128019, using machine translation) and in view of SCHUETTE et al (US 2010/0092726).
FENG’s and HUANG’s disclosures are discussed above and are incorporated herein by reference.
In addition to the rejection above over FENG: 
SCHUETTE discloses (see entire document) an adhesively bonded synthetic leather comprising  a top polyurethane layer and a TPU substrate layer produced by a meltblown process (abstract, [0001]-[0004], [0021], [0044], [0054]). The base TPU has a mass per unit area of 50-100 gm/m2 ([0033]). SCHUETTE discloses advantages to the disclosed synthetic leather includes that it can be produced easily, economically and in a large area, preferably continuously, for example as material wound on a roll, which forms a bond directly with the finish or can be produced directly on the finish, whose mechanical properties can be varied over a wide Shore hardness range, which has good breathability, has good further processability and, if appropriate, is water-tight, which has particularly high resilience in comparison with known imitation leather, which has good processing and recycling properties, which can be elastically and reversibly stretched and have no permanent deformation after stretching, and have the advantage of comprising one type of substance with regard to the material and can be more readily recycled as all-PU solution ([0007]-[0019]). In light of such benefits, it would have been obvious to one of ordinary skill in the art to have used TPU layers  in FENG’s composition that have SCHUETTE’s mass per unit area (content), wherein both references are concerned with making an artificial leather material comprising TPU layers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765